                 Case 2:20-cv-00891-BJR Document 35 Filed 11/04/20 Page 1 of 2




 1                                                                     Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   JAE Y. HONG, DDS, PS, individually and on
10   behalf of all others similarly situated,
                                                          No. 2:20-cv-00891-BJR
11                                       Plaintiff,

12          v.                                            NOTICE OF FILING OF PLAINTIFFS’
                                                          STATEMENT IN RESPONSE TO FIRST
13   VALLEY FORGE INSURANCE COMPANY,                      SCHEDULING ORDER

14                                     Defendant.
15
            On November 4, 2020, Plaintiff Marler filed “Plaintiffs’ Statement in Response to First
16

17   Scheduling Order” in Wade K. Marler, DDS v. Aspen American Insurance Company, Case No.

18   2:20-cv-00616-BJR. Plaintiffs Marler filed the Statement in connection with the Court’s
19   upcoming November 9, 2020 Case Management Conference, and in response to the Court’s First
20
     Scheduling Order entered in the above-referenced case on September 29, 2020. A copy of the
21
     Statement is attached hereto.
22
            Plaintiff Jae Y. Hong, DDS, PS joins in the Plaintiffs’ Statement in Response to First
23

24   Scheduling Order, submitted herewith.

25

26           DATED this 4th day of November, 2020.

     NOTICE OF FILING OF PLAINTIFFS’ STATEMENT IN                      K E L L E R R O H R B AC K    L.L.P.
                                                                           1201 Third A venue, Suite 3200
     RESPONSE TO FIRST SCHEDULING ORDER                                       Seattle, W A 98101-3052
     (2:20-cv-00891-BJR) - 1                                                TELEPHONE: (206) 623-1900
                                                                             FACSIM ILE: (206 ) 623-3384
             Case 2:20-cv-00891-BJR Document 35 Filed 11/04/20 Page 2 of 2




 1    StandardSig                            KELLER ROHRBACK L.L.P.
 2

 3                                           By: s/ Amy Williams-Derry
                                             By: s/ Lynn L. Sarko
 4                                           By: s/ Gretchen Freeman Cappio
 5                                           By: s/ Ian S. Birk
                                             By: s/ Irene M. Hecht
 6                                           By: s/Maureen Falecki
                                             By: /sNathan Nanfelt
 7                                              Amy Williams-Derry, WSBA #28711
                                                Lynn Lincoln Sarko, WSBA #16569
 8                                              Gretchen Freeman Cappio, WSBA #29576
 9                                              Ian S. Birk, WSBA #31431
                                                Irene M. Hecht, WSBA #11063
10                                              Maureen M. Falecki, WSBA #18569
                                                Nathan L. Nanfelt, WSBA 45273
11                                              1201 Third Avenue, Suite 3200
                                                Seattle, WA 98101
12
                                                Telephone: (206) 623-1900
13                                              Fax: (206) 623-3384
                                                Email: awilliams-derry@kellerrohrback.com
14                                              Email: lsarko@kellerrohrback.com
                                                Email: gcappio@kellerrohrback.com
15                                              Email: ibirk@kellerrohrback.com
                                                Email: ihecht@kellerrohrback.com
16
                                                Email: mfalecki@kellerrohrback.com
17                                              Email: nnanfelt@kellerrohrback.com

18                                           By: s/ Alison Chase
                                                 Alison Chase, pro hac vice forthcoming
19                                               801 Garden Street, Suite 301
                                                 Santa Barbara, CA 93101
20                                               Telephone: (805) 456-1496
                                                 Fax: (805) 456-1497
21                                               Email: achase@kellerrohrback.com
22                                                  Attorneys for Plaintiff and the Proposed
                                                    Classes
23

24

25

26

     NOTICE OF FILING OF PLAINTIFFS’ STATEMENT IN                  K E L L E R R O H R B AC K    L.L.P.
                                                                       1201 Third A venue, Suite 3200
     RESPONSE TO FIRST SCHEDULING ORDER                                   Seattle, W A 98101-3052
     (2:20-cv-00891-BJR) - 2                                            TELEPHONE: (206) 623-1900
                                                                         FACSIM ILE: (206 ) 623-3384
